Wright, J.
Defendant was sued as one of the indorsers of a promissory note. In a sworn answer he “denies that any promissory note of the description and for the amount claimed in plaintiff’s petition was for a valuable consideration assigned and indorsed to the said plaintiff by him the said Cornell or by any other person with his knowledge or consent, at the time and in the manner set forth in plaintiff’s petition.” There was a replication, but not under oath, this not being called for.
' Held, That this was not such a denial of the signature to the assignment of the note, under the law of 1858, (Ch. 108, section 1,) as rendered it incumbent on plaintiff to prove tho same, and that under the state of pleadings tho court below erred in finding for defendant.
Reversed.